            Case 2:20-cv-01352-APG-DJA Document 20 Filed 08/31/20 Page 1 of 4




 1   MICHELLE D. ALARIE, ESQ.
     Nevada Bar No. 11894
 2   ARMSTRONG TEASDALE LLP
     3770 Howard Hughes Parkway, Suite 200
 3   Las Vegas, Nevada 89169
     Telephone: 702.678.5070
 4   Facsimile: 702.878.9995
     malarie@atllp.com
 5
     Attorneys for Defendant Wyndham Resort Development Corporation
 6
 7
                                   UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
                                                         Case No.: 2:20-cv-01352-APG-DJA
10   JAMES COFFEE, an individual, and PAMELA
     COFFEE, an individual,                              STIPULATION AND ORDER TO
11
                     Plaintiffs,                         EXTEND DEADLINE FOR
12                                                       DEFENDANT WYNDHAM RESORT
              vs.                                        DEVELOPMENT CORPORATION TO
13                                                       RESPOND TO AMENDED
     WYNDHAM RESORT DEVELOPMENT                          COMPLAINT
14   CORPORATION,
15                                                       (FIRST REQUEST)
                     Defendant.
16

17          Defendant, Wyndham Resort Development Corporation (“WRDC”), by and through its
18   counsel, Armstrong Teasdale LLP, and Plaintiffs James Coffee and Pamela Coffee (collectively,
19   “Plaintiffs”), by and through their counsel, Albright, Stoddard, Warnick & Albright, hereby move
20   pursuant to Fed. R. Civ. P. 6 and Local Rule LR IA 6-1, to extend the deadline for WRDC to
21   respond to the Amended Complaint (ECF No. 12), filed on August 24, 2020, to September 16, 2020,
22   instead of the current deadline of September 8, 2020. This is the first request to extend this
23   particular deadline.
24          Good cause exists to extend WRDC’s deadline to respond to the Amended Complaint to
25   September 16, 2020. On August 10, 2020, WRDC filed a Motion to Dismiss Complaint Pursuant to
26   Fed. R. Civ. P. 12(b)(6) in response to the Plaintiffs’ Complaint. (ECF No. 10). Thereafter, on
27   August 24, 2020, Plaintiffs filed an Amended Complaint that, among other things, added named
28   Defendant Worldmark, The Club (“Worldmark”) to this action. (ECF No. 12.) This Court entered
                                                    1
           Case 2:20-cv-01352-APG-DJA Document 20 Filed 08/31/20 Page 2 of 4




 1   its Order denying as moot WRDC’s Motion to Dismiss in light of the filing of the Amended
 2   Complaint. (ECF No. 17.) Under Fed. R. Civ. P. 15(a)(3), WRDC’s deadline to respond to the
 3   Amended Complaint is September 8, 2020, which is 14 days after service of the Amended
 4   Complaint. However, under Fed. R. of Civ. P. 12(a)(1)(A)(i), Worldmark’s response deadline is
 5   September 16, 2020, which is 21 days after being served with the Summons and Compliant. For
 6   judicial economy, WRDC seeks to extend its response deadline to September 16, 2020, to
 7   consolidate its response deadline with that of Worldmark’s. Plaintiffs agree to the extension and
 8   consolidation of the two response deadlines.
 9          This request is made in good faith and is not intended to unreasonably delay this matter. In
10   particular, this case was only recently filed and the parties have no yet held their case conference
11   under Fed. R. Civ. P. 26(f).
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                      2
           Case 2:20-cv-01352-APG-DJA Document 20 Filed 08/31/20 Page 3 of 4




 1          Based on the foregoing, the parties respectfully request that this Court extend WRDC’s
 2   deadline to respond to the Amended Complaint to September 16, 2020.
 3    Dated this 27th day of August, 2020.          Dated this 27th day of August, 2020.
 4
      ARMSTRONG TEASDALE LLP                        ALBRIGHT, STODDARD, WARNICK &
 5                                                  ALBRIGHT

 6    By:/s/Michelle D. Alarie                      By:/s/Jorge L. Alvarez
         MICHELLE D. ALARIE, ESQ.                      G. MARK ALBRIGHT, ESQ.
 7       Nevada Bar No. 11894                          Nevada Bar No. 001394
         3770 Howard Hughes Parkway, Suite 200         JORGE L. ALVAREZ, ESQ.
 8       Las Vegas, Nevada 89169                       Nevada Bar No. 014466
 9                                                     801 South Rancho Drive, Suite D-4
      Attorneys for Defendant Wyndham Resort           Las Vegas, Nevada 89106
10    Development Corporation
                                                        JOE JOHN ANDREW SOLSENG, ESQ.
11                                                      SCHROETER GOLDMARK & BENDER
12                                                      Nevada Bar No. 11717
                                                        810 Third Avenue, Suite 500
13                                                      Seattle, Washington 98104

14                                                      Attorneys for Plaintiffs James Coffee and
                                                        Pamela Coffee
15

16

17                                             ORDER

18                                             IT IS SO ORDERED.
19

20                                             UNITED STATES DISTRICT JUDGE

21                                             DATE: August 31, 2020

22

23

24
25

26

27
28

                                                    3
           Case 2:20-cv-01352-APG-DJA Document 20 Filed 08/31/20 Page 4 of 4




 1                                    CERTIFICATE OF SERVICE
 2          Pursuant to Fed. R. Civ. P. 5 (b), and Section IV of District of Nevada Electronic Filing
 3   Procedures, I certify that I am an employee of ARMSTRONG TEASDALE LLP, and that the
 4   foregoing STIPULATION AND ORDER TO EXTEND DEADLINE FOR DEFENDANT
 5   WYNDHAM RESORT DEVELOPMENT CORPORATION TO RESPOND TO AMENDED
 6   COMPLAINT (First Request) was served:
 7                 via electronic service to the address(es) shown below:
 8                  gma@albrightstoddard.com
                    jalvarez@albrightstoddard.com
 9
                    solseng@sgb-law.com
10
11

12
     Date: August 27, 2020                           /s/Sheila A. Darling
13                                                   An employee of Armstrong Teasdale LLP
14

15

16

17
18

19

20

21
22

23

24
25

26

27
28

                                                      4
